Citation Nr: 0525600	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for disability manifested 
by chest pains, including as due to an undiagnosed illness.

Entitlement to service connection for bilateral carpal tunnel 
syndrome.

Entitlement to service connection for other disability 
manifested by numbness of the upper extremities, including as 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1993 to 
January 1997, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  This case was last before the Board in December 2003, 
when it was remanded to the Appeals Management Center (AMC) 
for further development which has now been completed.  


FINDINGS OF FACT

1.  The appellant's chest pains are due to an undiagnosed 
illness which was not present in service and which has not 
been manifested to a degree of 10 percent.  

2.  The appellant's  bilateral carpal tunnel syndrome 
originated during active service.  

3.  The veteran has no other diagnosed disorder manifested by 
numbness in the upper extremities, and objective indications 
of any other disorder manifested by numbness in the upper 
extremities are absent.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for disability 
manifested by chest pains, to include as due to an 
undiagnosed illness, is not established.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317, 4.71a, Diagnostic Code 5025 (2004).  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome is established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  Entitlement to service connection for other disability 
manifested by numbness in the upper extremities, to include 
as due to an undiagnosed illness, is not established.  
38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO and the 
AMC have notified the appellant of the evidence and 
information needed to substantiate the current claim, the 
information he should provide to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that the appellant 
should submit if he did not desire VA to obtain the evidence 
on his behalf.  See, e.g., the letters addressed to the 
appellant by the RO or the AMC dated November 22, 1999, 
May 14, 2001, April 15 and December 17, 2004.  In these 
letters, the RO or AMC essentially informed the appellant of 
the current status of his claims and of the evidence already 
of record in support of the claims, and of what the evidence 
must show in order to support the claims.  The appellant was 
also asked to inform the RO or AMC of any additional evidence 
which he thought would support his claims, so that VA could 
attempt to obtain this additional evidence for him.  
Furthermore, in the December 2004 letter, the appellant was 
specifically asked to submit all pertinent evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
extensive VA and private medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in January 2000, before the enactment 
of the VCAA in November of that year.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in April 2005 after the final VCAA letter 
was issued in December 2004 without response from the 
appellant or his representative.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
or the AMC on the merits of this claim would have been 
different had initial adjudication been preceded by complete 
VCAA notification and development.  In sum, the Board is 
satisfied that the RO and the AMC properly processed the 
claim following compliance with the notice requirements of 
the VCAA and the implementing regulations and that any errors 
in their development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability resulting from an undiagnosed illness, or from a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below, or from any diagnosed illness which the 
Secretary determines in regulations  prescribed under 
38 U.S.C. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant served on active duty from February 1993 to 
January 1997, including service in Saudi Arabia and Kuwait 
from November 1-23, 1994.  The December 1992 report of the 
appellant's enlistment medical examination is negative for 
any relevant complaints or abnormal findings.  In August 
1993, the appellant was seen for a complaint of left-sided 
chest pain; a similar incident reportedly had occurred two 
months earlier.  Both of these attacks were brought on by 
stress, according to the appellant.  The clinical impression 
at this time was of chest wall pain.  An X-ray series of the 
left hand dating from March 1994 was reportedly negative for 
any pathology, and similar studies of the right hand in 
September 1994, after the appellant had slammed his right 
hand in a car door, were also within normal limits.  In 
January 1995, the appellant was again treated for complaints 
of chest pain, made worse by deep breathing and coughing.  
The clinical assessment at this time was of an upper 
respiratory infection/bronchitis.  The appellant was also 
treated in July 1996 for a broken fifth finger on the right 
hand which was sustained in a fall.  Finally, in October 
1996, he was treated for complaints of stiffness and pain in 
the right wrist.  X-ray films of the right wrist were 
normal., and the clinical assessment was of right wrist 
tendonitis.  In January 1997, the appellant waived his 
discharge medical examination.  

In April 1997, the appellant was accorded a Persian Gulf 
Screening by VA, at which time no relevant complaints or 
abnormal findings were recorded.  A chest X-ray film taken at 
this time was normal.  

In early December 1998, the appellant was treated in the 
emergency room of a private hospital for atypical chest pain 
with left arm numbness, which resolved enroute to the 
hospital.  The appellant reported that similar episodes of 
chest tightness and arm numbness on one side or the other, 
usually related to increased anxiety or stress, had been 
occurring since 1992 in service.  These episodes usually 
lasted 5-10 minutes and then went away.  Physical examination 
of the appellant in December 1998 disclosed no significant 
findings; no acute cardiopulmonary pathology was demonstrated 
on a chest X-ray series taken at that time; and no diagnostic 
abnormality was found on an electrocardiogram (EKG).  The 
present claim was filed in September 1999.  

Similar complaints of chest pain/arm numbness are reflected 
by VA outpatient treatment records dating from 1998 to 2003.  
A cardiac stress test taken in June 2000 was negative, and an 
August 2001 echocardiogram was negative for evidence of 
mitral valve prolapse.  In April 2003, the appellant 
complained of episodes of chest pains lasting 25 minutes for 
the last 10 years.  A chest X-ray film disclosed no 
cardiomegaly, and an EKG revealed normal sinus rhythm, 
without any ST-T changes.  There was no pneumothorax; nor any 
infiltrates, effusion, or mass.  The diagnosis at this time 
was of atypical, noncardiac chest pain.  No medications or 
treatment regimen is reflected by these VA medical records, 
other than a recommendation that the appellant stop smoking.  

In March 2005, the appellant was accorded a comprehensive VA 
general medical examination which included a review of the 
entire claims file.  The appellant reported a history of 
intermittent (about every two months) precordial chest pain 
since 1994.  This pain was precipitated by unknown factors 
and occurred mainly in the summertime, occasionally in the 
fall or spring, and never in the winter.  The pain radiated 
down to both hands, usually lasted for 20 minutes, and was 
relieved by rest.  After examining the appellant and 
reviewing all of the historical records in the claims file, 
the VA examiner reported that the appellant's atypical, 
noncardiac chest pain could not be attributed to a known 
clinical diagnosis and must be attributed to an undiagnosed 
illness.  There were only subjective symptoms such as chest 
pain and numbness of the fingers; no objective symptoms or 
physical findings were reported by this VA examiner.  

The Board accepts the conclusion of the VA general medical 
examiner in March 2005 that the appellant's current chest 
pains are due to an undiagnosed illness.  There is no 
competent medical evidence during or after service of a 
recognized diagnosis associated with these complaints by the 
appellant.  However, there do not appear to be any objective 
indications of this undiagnosed illness at the present time, 
only subjective complaints.  Moreover, in the absence of the 
need for continuous medication for control of these symptoms, 
this undiagnosed illness has not yet been manifested to a 
degree of 10 percent, as required by 38 C.F.R. § 3.317.  Cf. 
38 C.F.R. § 4.71a, Diagnostic Code 5025.  Accordingly, this 
appeal will be denied.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.

In March 2005, the appellant was also accorded a VA 
peripheral nerve examination.  The sensory examination 
revealed diffuse decreased sensation in the hands.  It was 
not specific to any dermatome.  The examiner suspected the 
presence of cervical radiculopathy, brachioplexopathy or 
peripheral nerve injury.  As a result he ordered an EMG, 
which only disclosed evidence of bilateral carpal tunnel 
syndrome.  This is a recognized diagnosis associated with his 
complaints of numbness and tingling in his upper extremities.  
After reviewing the claims file, this VA examiner noted that 
the appellant gave a history of the onset of these symptoms 
during service and concluded that it was at least as likely 
as not that the appellant's bilateral carpal tunnel syndrome 
was related to his military service.  The Board has also 
noted that the appellant has consistently given a medical 
history of the onset during service of numbness and tingling 
in both arms since before the present claim was filed in 
September 1999.  Accordingly, the Board has concluded that 
bilateral carpal tunnel syndrome was directly incurred during 
the appellant's military service and that service connection 
for this disability is warranted on this basis.  

The Board notes that there is no other diagnosed disorder 
accounting for the veteran's complaints of numbness of the 
upper extremities.  In addition, objective indications of the 
presence of disability manifested by numbness of the upper 
extremities, other than the numbness of the hands due to 
carpal tunnel syndrome, is lacking.  Therefore, the Board has 
concluded that service connection is not in order for any 
other disability manifested by numbness of the upper 
extremities.  The Board has also considered the doctrine of 
reasonable doubt in reaching this decision, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for disability manifested by chest pain, 
including as due to an undiagnosed illness, is denied.  

Service connection for bilateral carpal tunnel syndrome is 
granted.  

Service connection for other disability manifested by 
numbness of the upper extremities, to include as due to an 
undiagnosed illness, is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


